DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestion 
It is noted that claim 1 does not positively recite reducing the target compound limitation.  That is, ”is effective to reduce the at least one target compound to a lower oxidation state” limitation is merely a recitation of what the metal reagent is capable of achieving.  It is strongly suggested that the reduction limitation be positively recited in claim 1.  For example:
A method of treating water that includes at least one target compound selected from selenium and mercury to remove the target compound, the method comprising: 
adding an acid to the water to reduce the pH; 
adding a metal reagent to the water, which reduces 
removing the reduced target compound from the water.
Applicants may consider amending claim 16 as follows: “wherein the method further comprises reducing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising an acid, wherein the acid contains an amine group, such as sulfamic acid, or sulfuric acid, and a metal reagent, wherein the metal reagent comprises zinc, iron, copper, cadmium, chromium, lead, tin, aluminum, nickel, manganese, magnesium, and alloys or mixtures thereof, and a removal process of precipitation or absorption, does not reasonably provide enablement for any acid and any metal reagent and any removal process.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)….”  See MPEP 2164.01(a)
Herein, the breadth of independent claim 1 encompasses any acid, any metal reagent and any removing process.  The specification does not enable the scope of independent claim 1.
The chemical arts by its nature is considered an unpredictable art.  It is held that a determination of the combination of how every acid, every metal reagent and every removal process will interact with water that includes selenium and/or mercury is unknown and unpredictable.  
The state of the prior art is that there are limited direct teachings specifically describing methods of reducing selenium- or mercury-containing compounds in aqueous solutions.
The level of ordinary skill in the art is a bachelor's level engineer.  That person would have understood the principles of water purification and redox reactions.   However, that knowledge would not have encompassed the broad range of combinations of acids, metal reagents, and removal processes possibly covered by the claim.
Applicant provides limited direction on how to perform the method.  Specifically, two working examples are presented in the specification.  In each working example, zinc is the metal reagent and sulfamic acid is the acid in the treatment of water and the removal process was precipitation.  There is insufficient quantity of experimentation provided in the specification to enable the full scope of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “method of treating water that includes at least one target compound selected from selenium and mercury to remove the target compound…” and claim 2 recites “the target compound includes selenium.”  Further, claim 3 recites “the selenium includes selenate ions.”  It is unclear how an element, i.e. selenium, includes ions, i.e. selenate ions.   It is understood that mercury is an element, i.e. Hg, selenium is an element, i.e. Se, selenate ion is SeO-24 and selenite is SeO-23..  Thus, selenium and/or mercury cannot be a target compound and selenium cannot include selenate ions  
Claims 4-16 are also rejected by virtue of its dependency. 
Claim 5 recites “the selenate ions to selenite.”  This claim is deemed indefinite in view of the plural “ions” being reduced to a singular “selenite.”   It is unclear if every selenite ion present in the water is being reduced to a single selenite.  For the sake of compact prosecution, claim 5 is being understood as a singular selenate ion must be reduced to at least a single selenite ion. 
Claim 10 recites “effective to reduce the amount of the target compound in the water by at least 50%” and claim 14 recites “effective to reduce the amount of selenium and mercury in the water by at least 50%.”  It is unclear what the 50% is in reference to.  Applicant could overcome this rejection by clarifying the units of measurement of the 50%.  
Claim 16 recites “wherein the method is also effective to reduce an amount of an additional target compound that is dissolved in the water, the additional target compound being selected from at least one of nitrate, arsenic, copper, thallium, and cadmium.”  It is unclear if the “effective to reduce…” is a subsequent or additional step in the method or if the reduction of the additional target compound is a by-product of the claimed step of “adding a metal reagent.”


Statutory bases for 102 and 103 rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Art rejections beginning with USPUB 2018/0273410 (hereinafter US '410)
Claim(s) 1 and 7 is/are rejected under  35 U.S.C. 102(a)(1)/(a)(2) as anticipated by USPUB 2018/0273410 (hereinafter US '410).
Regarding claims 1 and 7, US ‘410 discloses a method for the removal of selenium, arsenic and other heavy metals, which includes mercury (see paragraphs [0006], [0017]-[0019], [0026]), which is deemed a method of treating water that includes at least one target compound selected from selenium and mercury to remove said target compound.  The method comprises adjusting the pH to an acidic pH of about 1-5 using an acid, such as sulfuric acid, phosphoric acid, and nitric acid, and mixing a galvanic reductant, such as iron, aluminum, zinc, cadmium, nickel, lead, antimony, copper, or arsenic, to form a first process stream (see paragraphs [0006], [0029], [0031] and [0035]), which is deemed adding an acid to the water to reduce the pH and adding a metal reagent to the water that is effective to reduce the at least one target compound to a lower oxidation state, as recited in claim 1.  After a time period, a separating step is performed wherein at least a majority of the galvanic reductant from the first process stream is separated from the first process stream to form a recovered galvanic reductant stream and a second process stream and then adding a base to the second process stream to achieve a pH of 9 or higher to form a third process stream comprising precipitated particles; separating the precipitated particles from the third process stream to form a sludge stream and a treated aqueous stream (see Figures 1 & 2 as well as paragraph [0006], [0029], [0031], [0036], [0037], [0040], [0041] and [0047]), which is deemed removing the reduced target compound from the water, as recited in claim 1, and reduction of the target compound to the lower oxidation state to cause the target compound to precipitate and removal of the target compound by physically separating the target compound from the water, as recited in claim 7.
Claim(s) 2-6, 8, 10, 12, 13 and 16 is/are rejected under  35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPUB 2018/0273410 (hereinafter US '410) in view of EP 2512997 (hereinafter EP '997).
Regarding claims 2-4, US ‘410 discloses the invention as discussed above in claim 1. Further, US ‘410 discloses that “[E]ffluent streams from industrial processes may be contaminated with various metals and non-metals, including selenium, arsenic, lead, antimony, cadmium, chromium, etc. Selenium appears in various oxidation states, including Se0, Se-2, Se+4 and Se+6, which form elemental selenium, selenides (H2Se, HSe-), selenites (H2SeO3 , HSeO3 1 -, SeO32 -),  and selenates (HSeO41 -, SeO42-)” and that the aqueous stream may be “process water or wastewater from various industrial processes or mining operations, or natural water that is in need of treatment. For example, the water may include process water from mining and extractive industries (e.g., copper, nickel, coal, oil and gas), smelters, power generation, land fill run-off, agricultural industries, etc. In some examples, the water includes selenium at a concentration above current EPA standards, e.g., above 0.05 (EPA drinking water standard), above 1 ppm, above 5 ppm, above 10 ppm, above 50 ppm, or above 100 ppm. The water may include about 1 to 1000 ppm selenium.” (see paragraphs [0002] and [0030]), which is deemed to be a target compound including selenium and the amount of selenium in the water overlaps the claimed range of 5 ppb to about 5,000 ppm of selenium prior to being treated, as recited in claim 2.  See MPEP 2131.03.  Further, US ‘410 discloses the removal of selenium and other contaminants from an aqueous medium.  The “contaminants are generically referred to as the elements (e.g., selenium, arsenic, lead, cadmium, zinc, copper, chromium, iron, potassium, magnesium, manganese, nickel, antimony, etc.) here. However, the present method is applicable to various oxidation states of the elements, such as elemental selenium, selenides, selenites, and selenates; elemental arsenic, arsenites, and arsenates; etc.” (See paragraph [0018]) and that “an exemplary embodiment the galvanic reductant is iron powder that is used to remove selenium (both selenate and selenite) from the water” (see paragraph [0036]), which is deemed to inherently disclose the selenium includes selenate ions, as recited in claim 3, and the at least 25 % of the mass of selenium in the untreated water is selenite, as recited in claim 4.  In the alternative, if US ‘410 does not explicitly disclose a “the target compound includes selenium, and the water includes about 5 ppb to about 5,000 ppm of selenium prior to being treated”, as recited in claim 2, “the selenium includes selenate ions”, as recited in claim 3, and the “at least 25 % of the mass of selenium in the untreated water is selenate”, as recited in claim 4, then these features are nonetheless rendered obvious by US ‘410 in view of EP ‘997.  As noted above, US ‘410 discloses the invention as discussed above in claim 1. Further, US ‘410 discloses that the aqueous stream may be “process water or wastewater from various industrial processes or mining operations, or natural water that is in need of treatment. For example, the water may include process water from mining and extractive industries (e.g., copper, nickel, coal, oil and gas), smelters, power generation, land fill run-off, agricultural industries, etc.”  See paragraph [0030]. 
EP ‘997 discloses that the “compositions of FGD (flue gas desulfurization) wastewaters vary greatly, depending not only on the types of coal and limestone used but also on the types of scrubber and processes used. Pretreatment method and management practices also affect wastewater characteristics. According to a recent survey by EPRI (2006), untreated raw FGD wastewater could have TSS in -10,000 mg/L but after settlement, it falls to -10 mg/L; the pH typically falls in 5.8-7.3; … selenium exists in various forms, ranging from dozens of ppb to over 5 ppm, among which, selenate could account for more than half of total Se; arsenic ranges from a few ppb to hundreds of ppb; mercury ranges from below 1 ppb to hundreds of ppb; and boron can be as high as hundreds of ppm.”  See paragraph [0004]. 
EP ‘997 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removing contaminants, such as selenate, mercury and arsenic, from an aqueous medium.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention perform the method of US ‘410 on the FGD wastewater of EP ‘997 because US ‘410 discloses that said method achieves a high percentage of removal of a contaminant and recovery of the galvanic reductant.  (Table 1 of US ‘410 establish an over 99% iron recovery and up to a 98% selenium removal).  Further, the aqueous medium of US ‘410 and the aqueous medium of EP ‘997 are known equivalents.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Thus, US ‘410 in view of EP ‘997 is deemed to disclose an aqueous medium comprising selenium, wherein selenium with ranging from dozens of ppb to over 5 ppm, which overlaps claim 2, is deemed to disclose that the selenium may be selenate ions, as recited in claim 3, is deemed to disclose that at least 25% of the mass of selenium in the untreated water is selenate, as recited in claim 4, 
Regarding claims 5 and 6, US ‘410, or in the alternative US ‘410 in view of EP ‘997, discloses the invention as discussed above in claim 3. Further, as established above, the method of US ‘410 or US ‘410 in view of EP ‘997 disclose the reduction of selenium to elemental selenium (see rejections of claim 3 above; see also US ‘410 paragraphs [0017]-[0018] and [0036]).  That is, the “present method is applicable to various oxidation states of the elements, such as elemental selenium, selenides, selenites, and selenates; elemental arsenic, arsenites, and arsenates; etc.” (see paragraph [0017]-[0018]), which is deemed to inherently disclose a method that is effective to reduce the selenate ions to selenite, as recited in claim 5, and is deemed to inherently disclose a method that is effective to reduce the selenate ions to elemental selenium, as recited in claim 6. “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.” See MPEP 2112.  Furthermore, the method of US ‘410, or in the alternative, US ‘410 in view of EP ‘997, necessarily achieves a method that is effective to reduce the selenate ions to selenite, as recited in claim 5, and necessarily achieves a method that is effective to reduce the selenate ions to elemental selenium, as recited in claim 6, since the method of US ‘410, or in the alternative US ‘410 in view of EP ‘997, is similar to the method disclosed in the specification (“The treatment techniques described herein can be effective to reduce the selenium and/or mercury to entities with lower oxidation states that are easier to remove. For example, selenate can be reduced to selenite, which may then be removed by other known chemical methods such as, for example, precipitation with iron salts. Alternatively, the reduction reaction can be effective to reduce the target compound to an entity (e.g., elemental selenium or mercury) that precipitates in the water and/or adsorbs onto a surface to allow for its removal. The precipitated/adsorbed compound can then be separated from the water by chemical and/or physical separation techniques.”  See paragraph [0017]; See also EXAMPLE - Selenium Removal, paragraphs [0020]-[0022])
Regarding claim 8, US ‘410 discloses the invention as discussed above in claim 1. Further, as established above, US ‘410 discloses adding a base to raise the pH of the stream to 9 or higher after the step of adding/mixing the galvanic reductant (see claim 1, see also Figure 2), which is deemed after the metal reagent reduces the target compound, further comprising adding a sufficient amount of base to the water to raise the pH.  Further, US ‘410 disclose that in order to induce precipitation of dissolved species of selenium, galvanic reductant and other impurities, a base is added to raise the pH to 8-10 and that “[A]t the elevated pH, metals and other impurities that form insoluble hydroxides ( e.g., iron hydroxide, lead hydroxide) precipitate and fall out of solution. Soluble metal species may also be removed through adsorption onto the precipitated solid particles. Impurities that can be removed in addition to selenium and dissolved galvanic reductant (e.g., iron) include, for example, cadmium, lead, antimony, arsenic, zinc, nickel, copper, etc.  and precipitate the metal reagent” (see paragraph [0047]), which is deemed precipitate the metal reagent. While US ‘410 does not explicitly disclose a single embodiment of a method of treating water, as recited in claim 8, wherein, after the metal reagent reduces the target compound, further comprising adding a sufficient amount of base to the water to raise the pH and precipitate the metal reagent, US ‘410 nonetheless does teach all of these features within the disclosure as being compatible aspects of a single invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of US ‘410 in order to achieve the method of treating water, as recited in claim 8, wherein, after the metal reagent reduces the target compound, further comprising adding a sufficient amount of base to the water to raise the pH and precipitate the metal reagent and reasonably expect the resulting device to filter water as intended by US ‘410.  
Regarding claim 10, US ‘410 discloses the invention as discussed above in claim 1. Further, US ‘410 discloses several examples of removal of selenium that achieves an almost 100% removal of selenium (see paragraphs [0057], [0063] and [0069] as well as Table 1), which is deemed a method is effective to reduce the amount of the target compound in the water by at least 50%.
Regarding claims 12, 13 and 16, US ‘410 discloses a method for the removal of selenium, arsenic and other heavy metals, which includes mercury (see paragraphs [0006], [0017]-[0019], [0026]), which is deemed a method of treating water that includes at least one target compound selected from selenium and mercury as well as arsenic and cadmium to remove said target compound., as recited in claim 16  The method comprises adjusting the pH to an acidic pH of about 1-5 using an acid, such as sulfuric acid, phosphoric acid, and nitric acid, and mixing a galvanic reductant, such as iron, aluminum, zinc, cadmium, nickel, lead, antimony, copper, or arsenic, to form a first process stream (see paragraphs [0006], [0029], [0031] and [0035]), which is deemed adding an acid to the water to reduce the pH and the acid contains an amine group, as recited in claim 13, as well as adding a metal reagent to the water that is effective to reduce the at least one target compound to a lower oxidation state and the metal reagent is a zinc metal, as recited in claim 12.  
Claim(s) 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2018/0273410 (hereinafter US '410) as applied to claim 1 above, and further in view of EP 2512997 (hereinafter EP '997).
Regarding claim 9, US ‘410 discloses the invention as discussed above in claim 1. Further, as established above, US ‘410 in view of EP ‘997 disclose a wastewater containing mercury, wherein “mercury ranges from below 1 ppb to hundreds of ppb…” ( See paragraph [0004]), which is deemed to overlap the range of 20 ppt to 1000 ppb, as recited in claim 9. 
Regarding claim 11, US ‘410 discloses the invention as discussed above in claim 1. Further, as established above, the method of US ‘410 in view of EP ‘997 disclose a wastewater, containing selenium, arsenic and mercury, having a pH of 5.8 to 7.3 (see EP ‘997, paragraph [0004], see also rejection of claim 2 above), which is deemed the water has a pH of greater than 6.5 prior to being treated.  Further, as established above, the method of US ‘410 in view of EP ‘997 disclose adding a sufficient amount of the acid to the water to reduce the pH to a range of 2 to 6 (see rejection of claim 1 above). 
Regarding claim 14, US ‘410 discloses the invention as discussed above in claim 1. Further, as established above, US ‘410 in view of EP ‘997 discloses the at least one target compound includes selenium and mercury (see claim 2 rejection), the water includes about 10 ppb to about 500 ppm of selenium (see claim 2 rejection) and about 50 ppt to 100 ppb of mercury (see claim 9 rejection) prior to being treated, and the method is effective to reduce the amount of selenium and mercury in the water by at least 50% (see claim 10 rejection).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0273410 (hereinafter US '410) as applied to claim 14 above, and further in view of EP 2512997 (hereinafter EP '997) and AU -A-7841798 (hereinafter AU ‘798).  
Regarding claim 15, US ‘410 in view of EP ‘997 discloses the invention as discussed above in claim 14.  Further, as established above, US ‘410 in view of EP ‘997 is deemed to disclose the metal reagent includes zinc metal (see claim 1). 
US ‘410 in view of EP ‘997 does not explicitly disclose the acid includes sulfamic acid.
AU ‘798 discloses the removal of mercury from waste streams.  See AU ‘798, Title, page 1, lines 8-13 and page 2, line 25 – page 3, line 6.  AU ‘798 discloses a Markush group of sulfur compounds, including “hydrogen sulfide, … sulfurous acid, … sulfamic acid, …sulfuric acid and its salts ….”  See page 5, lines 3-8.  
AU ‘798 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal of contaminants from wastewater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sulfuric acid of US ‘410 in ivew of EP ‘997 with the sulfamic acid of AU ‘798 because sulfuric acid and sulfamic acid are known functional equivalents.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Art rejections beginning with US 2019/0322554 (hereinafter US ‘554)
Presented below are a series of rejections, wherein each rejection is distinct and yet equal reasoning treatment is being used when citing to the same base prior art reference, US 2019/0322554 (hereinafter US ‘554).  
SET – A
SET – B
Both SET – A & SET – B are followed by SET – C
102 rejection of claims 1 and 7 based on US 554 
103 rejections of claims 1, 7, 8, 10, 11 and 16
103 rejection of claims 2-6, 9 and 14 based on US 554 in view of EP 2512997 (hereinafter EP '997)
103 Rejection of claims 8, 10, 11 and 16 based on US 554 

103 rejection of claim 12 based on US 554 in view of US 635


103 rejection of claim 15 based on US 554 in view of EP 997, US 635 and AU 798


SET – A: 102 rejection beginning with US ‘554
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by US 2019/0322554 (hereinafter US ‘554).  
Regarding claims 1 and 7, US ‘554 discloses a method of removing contaminants, such as mercury and selenium, from an aqueous medium (see paragraphs [0004]-[0013] and [0026]; see also figure 6), which is deemed a method of treating water that includes at least one target compound selected from selenium and mercury to remove the target compound, as recited in claim 1. The method comprises forming a treatment solution comprising a mixture of metal oxides and a sulfuric acid (see paragraph [0006]-[0010] and [0028]-[0029]), said treatment solution is mixed with the aqueous medium containing said contaminants (see paragraph [001]-[0013] and [0030]-[0031] as well as figure 1).  The mixture of aqueous medium and treatment solution causes the pH of the aqueous medium to lower to an acidic pH, such as lowering from a pH of 8-9 to between 3-5 (see paragraphs [0034]-[0036] and figures 3, 5A, and 9), which is deemed adding an acid to the water to reduce the pH and adding a metal reagent to the water that is effective to reduce the at least one target compound to a lower oxidation state, as recited in claim 1.  During mixing, the metal oxides in the treatment solution “react in-situ with the contaminated aqueous source to precipitate or sorb the contaminants out of the contaminated aqueous source” (see figure 6, paragraphs [0055]-[0057]; see also paragraphs [0010], [0036], [0041]-[0043]), which is deemed removing the reduced target compound from the water, as recited in claim 1, and which is deemed to inherently achieve the reduction of the target compound to the lower oxidation state is effective to cause (i) the target compound to precipitate; and/or (ii) the target compound to adsorb on a substrate, and the step of removing the target compound comprises physically separating the target compound from the water, as recited in claim 7.  
SET – A: 103 rejection beginning with US ‘554
Claim(s) 8, 10, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0322554 (hereinafter US ‘554). 
Regarding claim 8, US ‘554 discloses the invention as discussed above in claim 1. Further, US ‘554 discloses an embodiment of the method of adding a reducing agent to an aqueous medium containing said contaminants wherein a “reducing agent is added to the solution at a rate in order to control the pH and ORP to between 5-8 pH and -100 to O mV, respectively. The treatment solution of this invention may be added to reduce the pH further, or to between 2.5 and 7 pH. Upon the addition of the solution, the ORP may change. After contacting for 5-30 minutes, sodium hydroxide is added to control the pH to between 6.5 and 11 and the ORP between -600 m V and O m V. The solutions are mixed together and contacted for between 5 minutes to 2 hours to allow for precipitation of contaminants. The solution is then passed through a series of filters/separators to separate out the contaminated solids, from the liquid stream. The liquid stream may be directly discarded into a waste form or proceed with further treatment. In an additional embodiment, the stream passes through a bed of media. For example, the stream could pass through a bed of Metsorb®HMRG at a 3-5 min empty bed contact time; a bed of iron (zero valent iron) in an up-flow direction at a 5-10 min EBCT; or other such columns to further treat the contaminated water for the same contaminant or for different contaminants.” (see paragraph [0062]).  The contaminants that are separated out may include “the contaminants (e.g., the heavy metals) adsorb onto the surface of, and precipitate out with, the titanium oxide and iron oxide of the treatment solution. As such, the precipitated contaminant solids sludge or slurry contains a substantial concentration of the titanium oxide and iron oxide constituents. This sludge/slurry is then dewatered, caked, and properly disposed of (e.g., in a landfill).” (see paragraph [0043]), which is deemed a method wherein after the metal reagent reduces the target compound, further comprising adding a sufficient amount of base to the water to raise the pH and precipitate the metal reagent, as recited in claim 8. Regarding claims 10, US ‘554 discloses the invention as discussed above in claim 1. Further, US ‘554 discloses The method can achieve over a 90% removal of selenium (see figure 4), which is deemed a method that is effective to reduce the amount of the target compound in the water by at least 50%, as recited in claim 10. 
Regarding claims 11, US ‘554 discloses the invention as discussed above in claim 1. Further, US ‘554 discloses that in the method, the mixture of aqueous medium and treatment solution causes the pH of the aqueous medium to lower to an acidic pH, such as lowering from a pH of 8-9 to between 3-5 (see paragraphs [0034]-[0036] and figures 3, 5A, and 9), which is deemed 
Regarding claims 16, US ‘554 discloses the invention as discussed above in claim 1. Further, US ‘554 discloses a method of removing contaminants, such as mercury, selenium and arsenic, from an aqueous medium (see paragraphs [0004]-[0013] and [0026]; see also figure 6), which is deemed a method of treating water that includes the additional target compound being arsenic, as recited in claim 16.  
SET – B: 103 rejection beginning with US ‘554
Claim(s) 1, 7, 8, 10, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0322554 (hereinafter US ‘554). 
Regarding claims 1, 7, 10, 11 and 16, US ‘554 discloses a method of removing contaminants, such as mercury, selenium and arsenic, from an aqueous medium (see paragraphs [0004]-[0013] and [0026]; see also figure 6), which is deemed a method of treating water that includes at least one target compound selected from selenium and mercury to remove the target compound, as recited in claim 1, and a method that is effective to reduce an amount of an additional target compound that is dissolved in the water, the additional target compound being arsenic, as recited in claim 16.  The method comprises forming a treatment solution comprising a mixture of metal oxides and a sulfuric acid (see paragraph [0006]-[0010] and [0028]-[0029]), said treatment solution is mixed with the aqueous medium containing said contaminants (see paragraph [001]-[0013] and [0030]-[0031] as well as figure 1).  The mixture of aqueous medium and treatment solution causes the pH of the aqueous medium to lower to an acidic pH, such as lowering from a pH of 8-9 to between 3-5 (see paragraphs [0034]-[0036] and figures 3, 5A, and 9), which is deemed adding an acid to the water to reduce the pH, as recited in claim 1, adding a metal reagent to the water that is effective to reduce the at least one target compound to a lower oxidation state, as recited in claim 1, and the water has a pH of greater than 6.5 prior to being treated, and the method includes adding a sufficient amount of the acid to the water to reduce the pH to a range of 2 to 6 as recited in claim 11.  During mixing, the metal oxides in the treatment solution “react in-situ with the contaminated aqueous source to precipitate or sorb the contaminants out of the contaminated aqueous source” (see paragraphs [0010], [0036], [0041]-[0043]; see also figure 6), which is deemed removing the reduced target compound from the water, as recited in claim 1, and which is deemed to inherently achieve the reduction of the target compound to the lower oxidation state is effective to cause (i) the target compound to precipitate; and/or (ii) the target compound to adsorb on a substrate, and the step of removing the target compound comprises physically separating the target compound from the water, as recited in claim 7.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.” See MPEP 2112.  The method can achieve over a 90% removal of selenium (see figure 4), which is deemed a method that is effective to reduce the amount of the target compound in the water by at least 50%, as recited in claim 10. 
Regarding claim 8, US ‘554 discloses the invention as discussed above in claim 1. Further, US ‘554 discloses an embodiment of the method of adding a reducing agent to an aqueous medium containing said contaminants wherein a “reducing agent is added to the solution at a rate in order to control the pH and ORP to between 5-8 pH and -100 to O mV, respectively. The treatment solution of this invention may be added to reduce the pH further, or to between 2.5 and 7 pH. Upon the addition of the solution, the ORP may change. After contacting for 5-30 minutes, sodium hydroxide is added to control the pH to between 6.5 and 11 and the ORP between -600 m V and O m V. The solutions are mixed together and contacted for between 5 minutes to 2 hours to allow for precipitation of contaminants. The solution is then passed through a series of filters/separators to separate out the contaminated solids, from the liquid stream. The liquid stream may be directly discarded into a waste form or proceed with further treatment. In an additional embodiment, the stream passes through a bed of media. For example, the stream could pass through a bed of Metsorb®HMRG at a 3-5 min empty bed contact time; a bed of iron (zero valent iron) in an up-flow direction at a 5-10 min EBCT; or other such columns to further treat the contaminated water for the same contaminant or for different contaminants.” (see paragraph [0062]).  The contaminants that are separated out may include “the contaminants (e.g., the heavy metals) adsorb onto the surface of, and precipitate out with, the titanium oxide and iron oxide of the treatment solution. As such, the precipitated contaminant solids sludge or slurry contains a substantial concentration of the titanium oxide and iron oxide constituents. This sludge/slurry is then dewatered, caked, and properly disposed of (e.g., in a landfill).” (see paragraph [0043]), which is deemed a method wherein after the metal reagent reduces the target compound, further comprising adding a sufficient amount of base to the water to raise the pH and precipitate the metal reagent, as recited in claim 8.
While US ‘554 may not explicitly disclose a single embodiment of a method of treating water, as recited in claims 1, 7, 8, 10, 11 and 16, US ‘554 nonetheless does teach all of these features within the disclosure as being compatible aspects of a single invention.  Therefore, i would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of US ‘554 in order to achieve the method of treating water, as recited in claims 1, 7, 8, 10, 11 and 16, and reasonably expect the resulting method to remove the reduced target compound being selenium and/or mercury as intended by US ‘554.  
SET – C: the three 103 rejections beginning with US ‘554
Claim(s) 2-6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0322554 (hereinafter US ‘554) as applied to claim 1 above, and further in view of EP 2512997 (hereinafter EP '997).
Regarding claims 2-4, US ‘554 discloses the invention as discussed above in claim 1. Further, US ‘554 does not explicitly disclose a “the target compound includes selenium, and the water includes about 5 ppb to about 5,000 ppm of selenium prior to being treated”, “the selenium includes selenate ions”, and the “at least 25 % of the mass of selenium in the untreated water is selenate”
EP ‘997 discloses that the “compositions of FGD (flue gas desulfurization) wastewaters vary greatly, depending not only on the types of coal and limestone used but also on the types of scrubber and processes used. Pretreatment method and management practices also affect wastewater characteristics. According to a recent survey by EPRI (2006), untreated raw FGD wastewater could have TSS in -10,000 mg/L but after settlement, it falls to -10 mg/L; the pH typically falls in 5.8-7.3; … selenium exists in various forms, ranging from dozens of ppb to over 5 ppm, among which, selenate could account for more than half of total Se; arsenic ranges from a few ppb to hundreds of ppb; mercury ranges from below 1 ppb to hundreds of ppb; and boron can be as high as hundreds of ppm.”  See paragraph [0004]. 
EP ‘997 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removing contaminants, such as selenate, mercury and arsenic, from an aqueous medium.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention perform the method of US ‘554 on the FGD wastewater of EP ‘997 because US ‘554 discloses that said method can achieve over a 90% removal of selenium (see figure 4). Further, the aqueous medium of US ‘554 and the aqueous medium of EP ‘997 are known equivalents.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Thus, US ‘554 in view of EP ‘997 is deemed to disclose an aqueous medium comprising selenium, wherein selenium with ranging from dozens of ppb to over 5 ppm, which overlaps claim 2, is deemed to disclose that the selenium may be selenate ions, as recited in claim 3, is deemed to disclose that at least 25% of the mass of selenium in the untreated water is selenate, as recited in claim 4, 
Regarding claims 5 and 6, it is deemed that US ‘554 in view of EP ’97 inherently discloses a method that is effective to reduce the selenate ions to selenite and a method that is effective to reduce the selenate ions to elemental selenium.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.” See MPEP 2112.  US ‘554 discloses that the “the effective amount of treatment solution is determined based on both molar ratio concentrations and pH adjustment and oxidation reduction potential (ORP), either concurrently or sequentially.”  See paragraph [0032].  Further, US ‘554 discloses that the method can be “applied in various modifications to pH and ORP to remove contaminants such as selenium, selenite, selenate, arsenite, arsenate, antimonate, and other oxyanions.”  See paragraph [0063].  Thus, US ‘554 discloses a method, which inherently results in the reduction of selenate ions to selenite and inherently results in the reduction of selenate ions to elemental selenium.  
Regarding claim 9, US ‘554 in view of EP ‘997 discloses the invention as discussed above in claim 1. Further, US ‘554 in view of EP ‘997 discloses the target compound includes mercury (see claim 2), and the water includes about 20 ppt to 1,000 ppb of mercury in the water prior to being treated (see EP ‘997, paragraph [0004]; See also claim 2).
Regarding claim 14, US ‘554 in view of EP ‘997 discloses the invention as discussed above in claim 1. Further, US ‘554 in view of EP ‘997 discloses the at least one target compound includes selenium and mercury (see claim 2), the water includes about 10 ppb to about 500 ppm of selenium (see claim 2) and about 50 ppt to 100 ppb of mercury (see claim 9) prior to being treated, and the method is effective to reduce the amount of selenium and mercury in the water by at least 50% (see claim 10). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0322554 (hereinafter US ‘554) as applied to claim 14 above, and further in view of US 3933635 (hereinafter US ‘635).  
US ‘554 discloses the invention as discussed above in claim 1.  US ‘554 does not disclose the metal reagent includes zinc metal. 
US ‘635 discloses a method of removing selenium from an acidic wastewater solution by adding a metallic reducing agent, such as zinc, to said solution (see abstract, Col. 1, lines 35-60 and Col. 2, lines 29-50).
US ‘635 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removing a contaminant from an aqueous medium. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reducing agent and/or metal oxide of US ‘554 with the zinc component of US ‘635 because both a reducing agent and/or metal oxide of US ‘554 and the zinc component of US ‘635 are known functional equivalents capable of causing reduction of selenium.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Further, US ‘635 discloses that by using zinc as the metallic reducing agent, the removal of selenium may be greater than 98%.  See US ‘635, Col. 2, lines 21-23.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the proposed modification in order to achieve a removal of selenium of 98% or greater.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0322554 (hereinafter US ‘554) as applied to claim 14 above, and further in view of EP 2512997 (hereinafter EP '997), US 3933635 (hereinafter US ‘635) and AU -A-7841798 (hereinafter AU ‘798).  
Regarding claim 15, US ‘554 in view of EP ‘997 discloses the invention as discussed above in claim 14.  Further, as established above, US ‘554 s deemed to disclose the metal reagent includes zinc metal (see claim 12). 
US ‘554 in view of EP ‘997 and US ‘635 does not explicitly disclose the acid includes sulfamic acid.
AU ‘798 discloses the removal of mercury from waste streams.  See AU ‘798, Title, page 1, lines 8-13 and page 2, line 25 – page 3, line 6.  AU ‘798 discloses a Markush group of sulfur compounds, including “hydrogen sulfide, … sulfurous acid, … sulfamic acid, …sulfuric acid and its salts ….”  See page 5, lines 3-8.  
AU ‘798 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal of contaminants from wastewater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sulfuric acid of US ‘554 in view of EP ‘997 and US ‘635 with the sulfamic acid of AU ‘798 because sulfuric acid and sulfamic acid are known functional equivalents.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773